Malaysia, as the Chairman
of the Non-Aligned Movement and in its own name,
wishes to convey our congratulations to you, Sir, on
your election as the President of the General Assembly
at its sixtieth session. I am confident that, under your
able stewardship, the work of the Assembly will reach
a successful conclusion. I wish to assure you of the
fullest cooperation of the Non-Aligned Movement and
of the Malaysian delegation.
Let me also pay tribute to your predecessor,
Mr. Jean Ping, for his dedication and for the successful
manner in which he conducted the work of the General
Assembly at its fifty-ninth session, which was an
exceptionally challenging one. The consultations and
negotiations led to the successful adoption of the final
outcome document at the world summit last Friday.
Six decades ago, the peoples of the world,
including those under oppression and colonialism,
celebrated the creation of the United Nations. The
United Nations, as envisaged by its founders, was a
beacon of hope for the world following the death and
destruction wrought by the Second World War.
Malaysia fully and consistently subscribes to the
centrality of the United Nations and thus to the
multilateral principles which have allowed the
evolution of an international order predicated on rule-
based interaction among States, thus creating a
predictable and stable international environment.
Without multilateralism, small or weak States could
not hope for a democratic international order within
which they could aspire to independence, peace and
stability, development and prosperity.
Today, even as we meet here, multilateralism has
come under increasing threat. We believe that attempts
to unilaterally rewrite or redefine the normative
framework is a dangerous experiment. Without the
stabilizing effect of such a framework, we would only
create uncertainty and confusion in the international
order.
22

The challenge confronting humankind in our time
is to address, comprehensively and collectively, the
multifaceted threats to our survival and well-being in
the areas of peace and security, poverty and
development, human rights and democracy.
In that regard, the outcome document has sought
to give a fresh lease on life to multilateralism, both in
substance and in structure. As we continue our
discussions to reshape and redirect the Organization,
we must ensure that the General Assembly remains the
true embodiment of the will of the world community.
All of us must be committed to strengthening the
General Assembly so that it reflects the true voice of
democracy, transparency and accountability. At this
juncture, let me voice Malaysia’s support for the
checklist of items to be implemented during the current
session, as mapped out by the Secretary-General in his
address last Saturday. I hope that, by the time we meet
again next year, the Secretary-General’s report will be
able to illustrate a marked improvement in the world
situation, in particular towards achieving the
Millennium Development Goals (MDGs) by 2015 and
the greater efficiency and effectiveness of the
Secretariat.
Driven by a common sense of purpose and
determined political will, we must operationalize the
commitments we have undertaken at the major United
Nations conferences and summits of recent years. Our
words must be matched by our actions. This must
represent the beginning of the collective redoubling of
efforts that is necessary to secure a more peaceful and
just world. Where we had been unable to push the
agenda on certain issues, we must now pursue them as
part of an ongoing process in the reform of the United
Nations. Where efforts to reach agreement have failed
altogether, such as on the issue of disarmament and
non-proliferation, we must now focus our energies in
order to keep the issues alive until we achieve
consensus.
Malaysia is disappointed by the absence of any
reference to disarmament and non-proliferation in the
outcome document. I hope that this is not construed as
a loss of interest by the international community or as
an indication that it has since fallen off our radar of
concern. Our collective call for nuclear-weapon States
to effect complete and general disarmament as well as
to ensure the non-proliferation of nuclear weapons
must not be compromised.
It is indeed regrettable that the 2005 Review
Conference of the Parties to the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT) earlier this
year failed. That failure will intensify the adverse
repercussions on the disarmament regime,
painstakingly negotiated since the end of the Second
World War. We must therefore, at this session, reiterate
and, indeed, reaffirm the importance of the full and
non-selective implementation of the three pillars of the
Non-Proliferation Treaty, namely: nuclear
disarmament, nuclear non-proliferation and the
peaceful use of nuclear technology.
We must also rededicate our efforts towards the
total elimination of all weapons of mass destruction.
The world spent an estimated $1 trillion on global
military expenditures last year. Doubtless, much of that
went to strengthening the military arsenals of States
that feel constantly under threat; yet some of that must
also have been contributed by terrorists purchasing
arms for their condemnable acts. The sale of small
arms and light weapons has wrought untold suffering
on unsuspecting peoples everywhere. The international
community must collectively call on States to divert
such military spending to achieving the Millennium
Development Goals and to strengthening the
development infrastructure. This would go far towards
creating a just and equitable order, which in turn would
lead to a safer world.
Since the adoption of the MDGs five years ago,
the burdens and obstacles faced by developing
countries seem to have increased, with almost no
amelioration of the problems that already existed at the
time. Eight years ago, East Asia was battered by a
financial crisis, which in turn had trans-regional
repercussions, adversely affecting the health of the
global economy. Appeals by developing countries to
reform the international financial architecture fell on
deaf ears. As a result, the international financial
architecture continues to be vulnerable to similar
crises.
Now, even as that and other equally important
problems remain unresolved, we are faced with yet
another threat — a prolonged and sustained increase in
oil prices, which, even as we speak, threatens to
imperil the global economy. Continuous increases in
oil prices are placing a disproportionate burden on
developing countries, thereby impoverishing them even
further. It is morally reprehensible that the poor are
23

expected to absorb the cost of instabilities of
production. In many quarters of the global community,
the unbridled free market in particular is viewed as
rapacious and unfeeling.
If the United Nations is to remain relevant to the
world at large, it must be able to discuss and decide on
precisely issues such as these, which not only have an
impact on our day-to-day lives but also have long-term
implications, including for peace and security. If wars
in the past were fought over ideology, conflicts in the
future will be due to competition for markets and
scarce natural resources, blurring the lines between
economics, development and security. Accordingly, the
United Nations must be prepared to address the
interrelated and cross-cutting issues that give rise to
such conflicts.
Globalization, with its myriad challenges and
opportunities, has left many in the developing
countries unable to compete in an open and free-market
system. Following the current trajectory, the
international economic system will continue to remain
unjust, punishing the poor for being unable to
influence, much less dictate, their destinies. Much
remains to be done to equalize the field between the
rich and the rest. Aid and debt cancellation, while they
are welcome and reduce the burden on developing
countries, have in the long term only limited effect. It
is trade that needs to be expanded and made more fair
and equitable. We must press ahead towards a
universal, rule-based, open, non-discriminatory, fair
and equitable multilateral trading system. It is widely
recognized that trade has a multiplier effect and is able
to lift poor communities towards becoming self-
sustaining ones. Trade can create competitive markets
that benefit all.
Malaysia condemns all acts, methods and
practices of terrorism. As terrorism is a global
phenomenon that transcends national boundaries,
fighting terrorism demands effective international
action in accordance with the Charter and universally
recognized principles of international relations and
international law.
In countering terrorism, the use of conventional
military force alone is insufficient. To truly address the
scourge and prevent its re-emergence elsewhere over
time, we must deal with the root causes of terrorism in
order to provide a lasting solution that will deny those
committing such acts of violence sympathy and keep
them from gaining new recruits. While countering their
actions, we must at the same time win the hearts and
minds of the people in order to ensure that our victory
will not be short-lived.
No one group acting alone will be able to achieve
total success. Clearly, success requires a sense of
common purpose. The portrayal of any particular
grouping of peoples as fanatical terrorists led by a
religion of war is, therefore, irresponsible and would
derail any attempt at forging a common and united
front against terrorism. It is our collective duty to
respond effectively to the legitimate grievances of
affected communities, wherever they may be, so as to
overcome their feelings of marginalization,
deprivation, oppression and injustice. The international
community as a whole must take a stand to stop actions
that contribute directly or indirectly to the perpetuation
of injustice, oppression or aggression.
Misunderstanding and fear of “the other” must be
replaced by respect, dialogue, understanding and
tolerance. In this context, we can build a universal
culture that respects diversity so that goodwill and
harmony can thrive.
The interests and concerns of minority groups
must not be sidelined in favour of the majority.
Minorities too have rights that must be protected by
their Government. Over time, the grievances of
minority groups over their being sidelined will
necessarily seek an outlet.
There is a national as well as an international
dimension to the issue of peaceful and cooperative co-
existence. Understanding and respect between
religions, cultures and civilizations become necessary
prerequisites for dialogue and the avoidance of
conflicts. If Governments can succeed in instituting a
culture of tolerance and moderation among people at
the domestic level, it will become easier for nation
States to cooperate in promoting tolerance and
moderation among nationalities and cultures at the
international level. We must institute the precepts of
justice, respect and understanding in our day-to-day
dealings. This would, in turn, lead to fairness, goodwill
and harmony in our relations.
The ideas of good governance, democracy and
accountability to God and our peoples are not
antithetical to Islam. They are clearly embodied in the
Koran and the traditions of the Prophet Mohammed.
For our own part in Malaysia, we believe that the
24

obligation to act based on religious imperatives can be
directed towards good, progress and development. We
call this approach Islam Hadhari, literally civilizational
Islam, which is an approach towards a progressive and
humanistic civilization that is consistent with the
objective of creating a stable international world order.
The approach that Malaysia has taken emphasizes
that progress, development, knowledge and good
governance as enshrined in the teachings of Islam, are
compatible with modernity and yet are firmly rooted in
the ethical, moral and universal values that will
guarantee the future of humankind. It is an approach
that values substance over form and promotes tolerance
and understanding, moderation and peace, and
certainly, enlightenment.
In our preoccupation with the reform of the
United Nations, we must not lose sight of the need to
address and resolve, on a priority basis, one of the most
important outstanding issues confronting this
Organization: the question of Palestine. While we all
welcome the Israeli withdrawal from Gaza, it should be
part of the Road Map and should be quickly followed
by similar measures in the West Bank. The issue of
settlements must not be left unresolved, including in
and around Jerusalem, as well as the construction of
the Separation Wall, which has already been
pronounced illegal by the International Court of
Justice. Such activities must cease forthwith. The
international community, particularly the United
Nations, must continue to remain engaged with this
issue until the goal of an independent and sovereign
State of Palestine is realized.
Rich or poor, strong or weak, whatever our
religion or belief, one fact is inescapable: we inhabit
one world, our global village. Sixty years ago, the
founders of our universal Organization came together
after witnessing horrors hitherto unimaginable and said
that never again could human life be so wantonly
extinguished. They also proclaimed that humankind
would forevermore work and live together in peace,
harmony and common respect. On this historic
occasion, my plea is that we return to those hopes and
ideals.